450 So.2d 1309 (1984)
John D. LANG
v.
Rodney W. PRINCE, et al.
Mrs. Blanche Roper ARELLANES
v.
Alfred O. PRINCE, Gulf States Utilities Company and State of Louisiana, Through the Department of Transportation and Development.
No. 84-C-0628.
Supreme Court of Louisiana.
May 25, 1984.
Denied.
LEMMON, J., concurs. The reasoning of the dissenting judge would have been appropriate if this case involved the driver's claim against the Department. However, the fault of a third party does not necessarily relieve the Department of the consequences of its contributing fault.
DIXON, C.J., and MARCUS, J., would grant the writ.